Exhibit 99.2 PROXY THIS PROXY IS BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF ASIA PACIFIC WIRE& CABLE CORPORATION LIMITED The undersigned, a shareholder of Asia Pacific Wire& Cable Corporation Limited (the “Company”), hereby appoints Mr.Ivan Hsia and Mr. Ken Goertzen, or the designees of either of them, and each of them individually and acting singly, as Proxies to represent and vote all of the Company’s Common Shares held of record by the undersigned, each with full power of substitution, at the Annual General Meeting of Shareholders of the Company, to be held at the principal executive offices of the Company on October9, 2014 at 9:00 p.m. (Taipei time) / 9:00 a.m. (New York time), and at any adjournment or postponement thereof. YOUR SHARES CANNOT BE VOTED UNLESS YOU SIGN AND TIMELY RETURN THIS CARD OR YOU ATTEND THE MEETING AND VOTE IN PERSON. The Board of Directors recommends a vote FOR Proposals 1, 2, 4 and 5 and a vote FOR ALL for Proposal 3. Proposal 1 : Approval of the Minutes of the Prior Meeting. ¨ FOR ¨ AGAINST ¨ ABSTAIN Proposal 2: Approval of Total Number of Directorships and Reservation of Casual Vacancy. ¨ FOR ¨ AGAINST ¨ ABSTAIN Proposal 3: Election of Directors. Nominees: Yuan Chun Tang, Michael C. Lee, Andy C.C. Cheng, David Sun, Lambert L. Ding, Ching Rong Shue, Fang Hsiung Cheng, Anson Chan, and Yichin Lee. ¨ FOR ALL ¨ WITHHOLD ALL ¨ WITHHOLD AUTHORITY TO VOTE FOR ANY INDIVIDUAL NOMINEE. WRITE NAME OF NOMINEE BELOW. NAME OF NOMINEE: Proposal 4: Approval of the Compensation of Directors. ¨ FOR ¨ AGAINST ¨ ABSTAIN Proposal 5 : Appointment of Ernst & Young as the Company's Independent Auditors for the Current Fiscal Year and Authorization of the Board of Directors Acting through its Audit Committee to Determine Remuneration of the Independent Auditors for the Current Fiscal Year. ¨ FOR ¨ AGAINST ¨ ABSTAIN Remainder of pageleft blank Please sign here and timely return this card in the enclosed pre-addressed envelope or by facsimile to Appleby at (441) 295-3328. In order to be counted, this card must be received by 5:00 pm (New York time) on Tuesday, October 7, 2014. Dated: Signature: Signature: Please sign exactly as your name or names appear on your share certificates or on the books and records of the Company. For joint accounts, each owner should sign. When signing as executor, administrator, attorney, trustee, guardian or in some other fiduciary capacity, please give your full title. Remainder of page left blank
